Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 1 of 30   PageID #:
                                   6157


 CYNTHIA A. KAGIWADA, HSBA # 7969
 ATTORNEY AT LAW
 P.O. Box 368
 Kaneohe, Hawaii 96744
 Telephone: (808) 230-4430
 E-mail: c_kagiwada@hotmail.com

 Attorney for Defendant
 KATHERINE P. KEALOHA

 RUSTAM A. BARBEE, HSBA #5655
 ATTORNEY AT LAW
 1188 Bishop Street, Suite 2606
 Honolulu, Hawaii 96813
 Telephone: (808) 524-4406
 Facsimile: (808) 524-4306
 E-mail: Rustam@HonoluluAttorney.com

 Attorney for Defendant
 LOUIS M. KEALOHA


                    IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF HAWAII

  UNITED STATES OF AMERICA,            CR NO. 17-00582-JMS-WRP

       Plaintiff,                      DEFENDANTS KATHERINE P.
                                       KEALOHA’S AND LOUIS M.
        vs.                            KEALOHA’S PROPOSED JURY
                                       INSTRUCTIONS; CERTIFICATE OF
  KATHERINE P. KEALOHA (1),            SERVICE
  LOUIS M. KEALOHA (2),
  DEREK WAYNE HAHN (3),
  MINH-HUNG NGUYEN (4), and
  GORDON SHIRAISHI (5)
      Defendants.
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 2 of 30         PageID #:
                                   6158


         DEFENDANTS KATHERINE P. KEALOHA’S AND LOUIS M.
             KEALOHA’S PROPOSED JURY INSTRUCTIONS

         COME NOW Defendants KATHERINE P. KEALOHA (“K. Kealoha”) and

 Defendant LOUIS M. KEALOHA (“L. Kealoha”) (collectively Defendants

 KEALOHAS”), by and through their respective counsel, respectfully submit their

 proposed jury instructions.

         A. The Court’s Standard Jury Instructions

         On February 25, 2019, the Kealohas and the government previously agreed

 to give the following Court’s Standard Jury Instructions to the jury:

        Standard                  Title of Standard Jury Instruction
     Instruction No.
            1          Duty of Judge
           2B1         Duty to Follow Instructions-Multiple Defendants
           3B2         Reasonable Doubt-Multiple Defendants
           4B          Defendant’s Decision Not To Testify-Multiple Defendants
            5          Evidence-Excluding Argument of Counsel
            6          Evidence-Objections


 1On May 2, 2019, Gordon Shiraishi filed his proposed jury instructions, which
 included a modificaiton to the Court’s Standard Jury Instruction 2B. The Kealohas
 agree with Mr. Shiraishi’s proposed modification to this instruction.
 2 The Kealohas propose modifying the first paragraph of the Court’s Standard Jury

 Instruction 3B to add the first paragraph of Ninth Circuit Model Criminal Jury
 Instruction 3.2 (as modified): Each defendant has pled not guilty to the charges.
 Each defendant is presumed to be innocent unless and until the government proves
 the defendant guilty beyond a reasonable doubt. In addition, the defendant does not
 have to testify or present any evidence. The defendant does not have to prove
 innocence; the government has the burden of proving every element of the
 charge[s] beyond a reasonable doubt.



                                          2
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 3 of 30            PageID #:
                                   6159



          7           Evidence- Excluding Statements of Judge
          8           Evidence-Stipulations
          9           Evidence-Direct and Circumstantial
        11B           Defendant’s Decision to Testify-Multiple Defendants
         12           Evidence-Expert Witnesses
         13           Impeachment-Generally
         18           Testimony of Law Enforcment Officer
        19B           On or About-Multiple Counts
         20           Knowingly
        21D           Caution-Punishment-Multiple Defendants, Multiple Counts
         22           Taking Notes During Trial
         23           No Outside Research
         24           Duty to Deliberate
        25B           Verdict Forms-Multiple Defendants


       B. The Ninth Circuit Model Jury Instructions

       The Kealohas additionally request that the following Model Criminal Jury

 Instructions for the District Courts of the Ninth Circuit be provided to the jury:

    Model Jury                   Title of Model Jury Instruction
  Instruction No.
        3.9       Credibility of Witnesses
       3.10       Activities Not Charged
        4.9       Testimony of Witnesses Involving Special Circumstances-
                  Immunity, Benefits, Accomplice, Plea
       6.10       Mere Presence
       8.22       Multiple Conspiracies


       C. The Kealohas Proposed Special Jury Instructions

       The Kealohas’ proposed special jury instructions are attached to this

 submission.




                                           3
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 4 of 30   PageID #:
                                   6160


       DATED: Kaneohe, Hawaii, June 11, 2019.

                        Respectfully submitted,


                                       /s/ Cynthia A. Kagiwada
                              CYNTHIA A. KAGIWADA
                              Attorney for Defendant
                              KATHERINE P. KEALOHA



                                       /s/ Rustam A. Barbee
                              RUSTAM A. BARBEE
                              Attorney for Defendant
                              LOUIS M. KEALOHA




                                      4
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 5 of 30            PageID #:
                                   6161


                KEALOHAS’ PROPOSED INSTRUCTION NO. 1
       Defendant Katherine P. Kealoha (“Ms. Kealoha”) is charged in Count 1 of

 the First Superseding Indictment with conspiring to commit offense against the

 government in violation of Section 371 of Title 18 of the United States Code. In

 order for Ms. Kealoha to be found guilty of that charge, the government must

 prove each of the following elements beyond a reasonable doubt:

       First, beginning on or about June 2011, and ending on or about May 2016,

 there was an agreement between two or more persons to commit at least one crime

 as charged in the First Superseding Indictment; and

       Second, Ms. Kealoha became a member of the conspiracy knowing of at

 least one of its objects and intending to accomplish it.

       A conspiracy is a kind of criminal partnership-an agreement of two or more

 person to commit one or more crimes. The crimes of conspiracy is the agreement

 to do something unlawful; it does not matter whether the crime agreed upon was

 committed.

       For a conspiracy to have existed, it is not necessary that the conspirators

 made a formal agreement or that they agreed on every detail of the conspiracy. It

 is not enough, however, that they simply met, discussed matters of common

 interest, acted in similar ways, or perhaps helped one another. You must find that

 there was a plan to commit at least one of the crimes alleged in the indictment as
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 6 of 30            PageID #:
                                   6162


 an object of the conspiracy with all of you agreeing as to the particular crime

 which the conspirators agreed to commit.

       One becomes a member of a conspiracy by willfully participating in the

 unlawful plan with the intent to advance or further some object or purpose of the

 conspiracy, even though the person does not have full knowledge of all the details

 of the conspiracy. Furthermore, one who willfully joins an existing conspiracy is

 as responsible for it as the originators. On the other hand, one who has no

 knowledge of a conspiracy, but happens to act in a way which furthers some object

 or purpose of the conspiracy, does not thereby become a conspirator. Similarly, a

 person does not become a conspirator merely by associating with one or more

 persons who are conspirators, nor merely by knowing that a conspiracy exists.



 Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.20 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 7 of 30            PageID #:
                                   6163


                KEALOHAS’ PROPOSED INSTRUCTION NO. 2
       Defendant Louis M. Kealoha (“Mr. Kealoha”) is charged in Count 1 of the

 First Superseding Indictment with conspiring to commit offense against the

 government in violation of Section 371 of Title 18 of the United States Code. In

 order for Mr. Kealoha to be found guilty of that charge, the government must

 prove each of the following elements beyond a reasonable doubt:

       First, beginning on or about June 2011, and ending on or about May 2016,

 there was an agreement between two or more persons to commit at least one crime

 as charged in the First Superseding Indictment; and

       Second, Mr. Kealoha became a member of the conspiracy knowing of at

 least one of its objects and intending to accomplish it.

       A conspiracy is a kind of criminal partnership-an agreement of two or more

 person to commit one or more crimes. The crimes of conspiracy is the agreement

 to do something unlawful; it does not matter whether the crime agreed upon was

 committed.

       For a conspiracy to have existed, it is not necessary that the conspirators

 made a formal agreement or that they agreed on every detail of the conspiracy. It

 is not enough, however, that they simply met, discussed matters of common

 interest, acted in similar ways, or perhaps helped one another. You must find that

 there was a plan to commit at least one of the crimes alleged in the indictment as
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 8 of 30            PageID #:
                                   6164


 an object of the conspiracy with all of you agreeing as to the particular crime

 which the conspirators agreed to commit.

       One becomes a member of a conspiracy by willfully participating in the

 unlawful plan with the intent to advance or further some object or purpose of the

 conspiracy, even though the person does not have full knowledge of all the details

 of the conspiracy. Furthermore, one who willfully joins an existing conspiracy is

 as responsible for it as the originators. On the other hand, one who has no

 knowledge of a conspiracy, but happens to act in a way which furthers some object

 or purpose of the conspiracy, does not thereby become a conspirator. Similarly, a

 person does not become a conspirator merely by associating with one or more

 persons who are conspirators, nor merely by knowing that a conspiracy exists.


 Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.20 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 9 of 30            PageID #:
                                   6165


                KEALOHAS’ PROPOSED INSTRUCTION NO. 3
       Defendant Louis M. Kealoha (“Mr. Kealoha”) is charged in Count 2 of the

 First Superseding Indictment with Obstruction of an Official Proceeding, in

 violation of Section 1512(c)(2) of Title 18 of the United States Code. In order for

 Mr. Kealoha to be found guilty of that charge, the government must prove each of

 the following elements beyond a reasonable doubt:

       First, Mr. Kealoha influenced, obstructed, impeded, or tried to influence,

 obstruct, or to impede an official proceeding by making false statements in the

 United States District Court for the District of Hawaii or before the Federal grand

 jury for the District of Hawaii; and,

       Second, Mr. Kealoha acted knowingly with the intent to influence, obstruct,

 or impede an official proceeding.
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 10 of 30          PageID #:
                                    6166


                KEALOHAS’ PROPOSED INSTRUCTION NO. 4
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Katherine P. Kealoha (“Ms. Kealoha”)

  guilty of Obstruction of an Official Proceeding under 18 U.S.C. §1512(c)(2) as

  charged in Count 2 of the First Superseding Indictment if the government has

  proved each of the following elements beyond a reasonable doubt:

        First, the person named in Count 2 of the First Superseding Indictment

  committed the crime of Obstruction of an Official Proceeding under 18 U.S.C.

  §1512(c)(2) as alleged in that Count 2;

        Second, the person was a member of the conspiracy charged in Count 1 of

  the First Superseding Indictment;

        Third, the person committed the crime of Obstruction of an Official

  Proceeding under 18 U.S.C. §1512(c)(2) in furtherance of the conspiracy;

        Fourth, Ms. Kealoha was a member of the same conspiracy at the time of the

  offense , charged in Count 2 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 11 of 30          PageID #:
                                    6167


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.


  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 12 of 30          PageID #:
                                    6168


                KEALOHAS’ PROPOSED INSTRUCTION NO. 5
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Katherine P. Kealoha (“Ms. Kealoha”)

  guilty of Obstruction of an Official Proceeding under 18 U.S.C. §1512(c)(2) as

  charged in Count 3 of the First Superseding Indictment if the government has

  proved each of the following elements beyond a reasonable doubt:

        First, the person named in Count 3 of the First Superseding Indictment

  committed the crime of Obstruction of an Official Proceeding under 18 U.S.C.

  §1512(c)(2) as alleged in that Count 3;

        Second, the person was a member of the conspiracy charged in Count 1 of

  the First Superseding Indictment;

        Third, the person committed the crime of Obstruction of an Official

  Proceeding under 18 U.S.C. §1512(c)(2) in furtherance of the conspiracy;

        Fourth, Ms. Kealoha was a member of the same conspiracy at the time of the

  offense , charged in Count 3 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 13 of 30          PageID #:
                                    6169


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.


  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 14 of 30          PageID #:
                                    6170


                KEALOHAS’ PROPOSED INSTRUCTION NO. 6
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Katherine P. Kealoha (“Ms. Kealoha”)

  guilty of Obstruction of an Official Proceeding under 18 U.S.C. §1512(c)(2) as

  charged in Count 6 of the First Superseding Indictment if the government has

  proved each of the following elements beyond a reasonable doubt:

        First, the person named in Count 6 of the First Superseding Indictment

  committed the crime of Obstruction of an Official Proceeding under 18 U.S.C.

  §1512(c)(2) as alleged in that Count 6;

        Second, the person was a member of the conspiracy charged in Count 1 of

  the First Superseding Indictment;

        Third, the person committed the crime of Obstruction of an Official

  Proceeding under 18 U.S.C. §1512(c)(2) in furtherance of the conspiracy;

        Fourth, Ms. Kealoha was a member of the same conspiracy at the time of the

  offense , charged in Count 6 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 15 of 30          PageID #:
                                    6171


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.


  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 16 of 30          PageID #:
                                    6172


                KEALOHAS’ PROPOSED INSTRUCTION NO. 7
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Katherine P. Kealoha (“Ms. Kealoha”)

  guilty of Obstruction of an Official Proceeding under 18 U.S.C. §1512(c)(2) as

  charged in Count 8 of the First Superseding Indictment if the government has

  proved each of the following elements beyond a reasonable doubt:

        First, the person named in Count 8 of the First Superseding Indictment

  committed the crime of Obstruction of an Official Proceeding under 18 U.S.C.

  §1512(c)(2) as alleged in that Count 8;

        Second, the person was a member of the conspiracy charged in Count 1 of

  the First Superseding Indictment;

        Third, the person committed the crime of Obstruction of an Official

  Proceeding under 18 U.S.C. §1512(c)(2) in furtherance of the conspiracy;

        Fourth, Ms. Kealoha was a member of the same conspiracy at the time of the

  offense , charged in Count 8 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 17 of 30          PageID #:
                                    6173


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.


  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 18 of 30          PageID #:
                                    6174


                KEALOHAS’ PROPOSED INSTRUCTION NO. 8
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Louis P. Kealoha (“Mr. Kealoha”) guilty

  of Obstruction of an Official Proceeding under 18 U.S.C. §1512(c)(2) as charged

  in Counts 3 of the First Superseding Indictment if the government has proved each

  of the following elements beyond a reasonable doubt:

        First, the person named in Count 3 of the First Superseding Indictment

  committed the crime of Obstruction of an Official Proceeding under 18 U.S.C.

  §1512(c)(2) as alleged in that Count 3;

        Second, the person was a member of the conspiracy charged in Count 1 of

  the First Superseding Indictment;

        Third, the person committed the crime of Obstruction of an Official

  Proceeding under 18 U.S.C. §1512(c)(2) in furtherance of the conspiracy;

        Fourth, Mr. Kealoha was a member of the same conspiracy at the time of the

  offense, charged in Count 3 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 19 of 30          PageID #:
                                    6175


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.



  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 20 of 30          PageID #:
                                    6176


                KEALOHAS’ PROPOSED INSTRUCTION NO. 9
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Louis P. Kealoha (“Mr. Kealoha”) guilty

  of Obstruction of an Official Proceeding under 18 U.S.C. §1512(c)(2) as charged

  in Counts 6 of the First Superseding Indictment if the government has proved each

  of the following elements beyond a reasonable doubt:

        First, the person named in Count 6 of the First Superseding Indictment

  committed the crime of Obstruction of an Official Proceeding under 18 U.S.C.

  §1512(c)(2) as alleged in that Count 6;

        Second, the person was a member of the conspiracy charged in Count 1 of

  the First Superseding Indictment;

        Third, the person committed the crime of Obstruction of an Official

  Proceeding under 18 U.S.C. §1512(c)(2) in furtherance of the conspiracy;

        Fourth, Mr. Kealoha was a member of the same conspiracy at the time of the

  offense, charged in Count 6 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 21 of 30          PageID #:
                                    6177


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.



  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 22 of 30          PageID #:
                                    6178


                KEALOHAS’ PROPOSED INSTRUCTION NO. 10
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Louis P. Kealoha (“Mr. Kealoha”) guilty

  of Obstruction of an Official Proceeding under 18 U.S.C. §1512(c)(2) as charged

  in Counts 8 of the First Superseding Indictment if the government has proved each

  of the following elements beyond a reasonable doubt:

        First, the person named in Count 8 of the First Superseding Indictment

  committed the crime of Obstruction of an Official Proceeding under 18 U.S.C.

  §1512(c)(2) as alleged in that Count 8;

        Second, the person was a member of the conspiracy charged in Count 1 of

  the First Superseding Indictment;

        Third, the person committed the crime of Obstruction of an Official

  Proceeding under 18 U.S.C. §1512(c)(2) in furtherance of the conspiracy;

        Fourth, Mr. Kealoha was a member of the same conspiracy at the time of the

  offense, charged in Count 8 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 23 of 30          PageID #:
                                    6179


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.



  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 24 of 30          PageID #:
                                    6180


               KEALOHAS’ PROPOSED INSTRUCTION NO. 11
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Katherine P. Kealoha (“Ms. Kealoha”)

  guilty of making False Statements to a Federal Officer under 18 U.S.C. §1001 as

  charged in Count 10 of the First Superseding Indictment if the government has

  proved each of the following elements beyond a reasonable doubt:

        First, a person named in Counts 10 of the First Superseding Indictment

  committed the crime making False Statements to a Federal Officer under 18 U.S.C.

  § 1001 as alleged in Count 10;

        Second, a person was a member of the conspiracy charged in Count 1 of the

  First Superseding Indictment;

        Third, the person committed the crime of making False Statements to a

  Federal Officer under 18 U.S.C. §1001 in furtherance of the conspiracy;

        Fourth, Ms. Kealoha was a member of the same conspiracy at the time of the

  offense charged in Count 10 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 25 of 30          PageID #:
                                    6181


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.


  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 26 of 30          PageID #:
                                    6182


               KEALOHAS’ PROPOSED INSTRUCTION NO. 12
        Each member of the conspiracy is responsible for the actions of the other

  conspirators performed during the course and in furtherance of the conspiracy. If

  one member of a conspiracy commits a crime in furtherance of a conspiracy, the

  other members have also, under the law, committed that crime.

        Therefore, you may find Defendant Louis P. Kealoha (“Mr. Kealoha”) guilty

  of making False Statements to a Federal Officer under 18 U.S.C. §1001 as charged

  in Counts 10 of the First Superseding Indictment if the government has proved

  each of the following elements beyond a reasonable doubt:

        First, a person named in Count 10 of the First Superseding Indictment

  committed the crime making False Statements to a Federal Officer under 18 U.S.C.

  § 1001 as alleged in that Count 10;

        Second, a person was a member of the conspiracy charged in Count 1 of the

  First Superseding Indictment;

        Third, the person committed the crime of making False Statements to a

  Federal Officer under 18 U.S.C. §1001 in furtherance of the conspiracy;

        Fourth, Mr. Kealoha was a member of the same conspiracy at the time of the

  offense charged in Count 10 was committed; and
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 27 of 30          PageID #:
                                    6183


        Fifth, the offense fell within the scope of the unlawful agreement and could

  reasonably have been foreseen to be a necessary or natural consequence of the

  unlawful agreement.



  Ninth Circuit Manual of Model Criminal Jury Instruction No. 8.25 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 28 of 30           PageID #:
                                    6184


                KEALOHAS’ PROPOSED INSTRUCTION NO. 13
        You have heard evidence that Defendant Katherine P. Kealoha (“Ms.

  Kealoha”) committed other acts not charged here. You may consider this evidence

  only for its bearing, if any, on the question of Ms. Kealohas’s motive and for no

  other purpose. You may not consider this evidence as evidence of guilt of the

  crime for which Ms. Kealoha is now on trial.


  Ninth Circuit Manual of Model Criminal Jury Instruction No. 4.3 (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 29 of 30            PageID #:
                                    6185


               KEALOHAS’ PROPOSED INSTRUCTION NO. 14
        An act is done willfully if the defendant acted deliberately and with

  knowledge both that the false statement was untrue and that his conduct was

  unlawful.


  Ninth Circuit Manual of Model Criminal Jury Instruction No. 5.5, Comment
  (2019).
Case 1:17-cr-00582-JMS-WRP Document 718 Filed 06/11/19 Page 30 of 30   PageID #:
                                    6186
